These two actions are both so connected and related to the same subject-matter, to wit, the contract for the purchase and sale of real property, that they may be consolidated without prejudice to any substantial right. The object of section 96 of the Civil Practice Act is to liberalize the practice as much as possible and to remove technical restrictions upon the administration of justice. (Brody v. Madison Lunch, Inc., 199 App. Div. 640; Epstein v. Gluckin, 233 N. Y. 490.) We think these cases fall within the purview of that section. Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Kelly, P. J., Rich, Jaycox and Young, JJ., concur.